



COURT OF APPEAL FOR ONTARIO

CITATION: Collins v. Ontario, 2017 ONCA 592

DATE: 20170707

DOCKET: C62801

Sharpe, Epstein and Miller JJ.A.

BETWEEN

R. Maxine Collins

Plaintiff/Appellant

and

Her Majesty the Queen in the Right of Ontario

Defendant/Respondent

R. Maxine Collins, acting in person

Daniel Mayer, for the respondent

Heard and released orally: June 30, 2017

On appeal from the order of Justice Mark L. Edwards of
    the Superior Court of Justice, dated September 25, 2016.

REASONS FOR DECISION

[1]

This is an appeal from an order granting the
    respondents motion to set aside a notice of default and dismissing the
    appellants action on the ground that it constitutes an abuse of process and
    fails to disclose a reasonable cause of action.

[2]

The appellants action against the Crown alleges that
    various Ministry of the Attorney General employees misconducted themselves in
    relation to proceedings that she had commenced before the Landlord Tenant
    Board, the Divisional Court and the Superior Court of Justice, after those
    proceedings were decided adversely against her.

[3]

The facts relating to the noting in default are set out
    in the reasons of the motion judge and need not be repeated here. We agree with
    the motion judge that even on the appellants version of events, which the
    respondent disputed, the respondent would be entitled to set aside the notice
    of default. There was no need to hear the appellants motion to review the
    registrars order, as the notice of default would have been set aside in any
    event.

[4]

It is apparent that the action against the Crown, based
    upon alleged misconduct of court officials, represents an attempt to question
    the legitimacy of proceedings that have been decided unfavourably against the
    appellant.

[5]

The motion judge did not err in characterizing this
    attempt as an abuse of process. Nor did he err in finding that the appellant
    had failed to plead the necessary elements of malice or intent to injure to
    make out the tort of
misfeasance
in public office.

[6]

There was no denial of the appellants right to be
    heard. The appellants cross motion to strike the statement of defence became
    moot once her statement of claim was struck.

[7]

Finally, we see no error regarding costs.

[8]

Accordingly, the appeal is dismissed. Costs to the
    respondent fixed at $2,000 inclusive of disbursements and taxes.

Robert J. Sharpe
    J.A.

Gloria
    Epstein J.A.

B.W.
    Miller J.A.


